Citation Nr: 0638157	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-28 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus, type II. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 





INTRODUCTION

The veteran had active service from November 1967 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied service connection for coronary artery 
disease.  


FINDING OF FACT

The veteran's coronary artery disease was not caused, and is 
not aggravated, by his service-connected diabetes mellitus, 
type II.


CONCLUSION OF LAW

Coronary artery disease is not proximately due to or the 
result of the veteran's service-connected diabetes mellitus, 
type II.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006)


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2006).  In order to 
establish service connection on a secondary basis, there must 
be (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

If a nonservice-connected disorder is aggravated by a 
service-connected disorder, the veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing 
in the absence of the aggravation.  See Allen v. Brown, 
7 Vet. App. 439, 448-49 (1995).  

Factual Background

The veteran contends that his coronary artery disease has 
been aggravated by his service-connected diabetes mellitus, 
type II.  Private medical records dated in March 1998 reflect 
a diagnosis of "new onset" diabetes mellitus.  An April 
1998 hospital discharge summary indicates the veteran sought 
treatment for subscapular pain.  An electrocardiogram 
revealed a probable old septal infarct and ischemic changes.  
A cardiac catheterization was performed, which revealed one 
vessel coronary artery disease.  Thereafter, a left anterior 
descending stent placement was performed.   

In support of his claim, the veteran submits private medical 
records and the medical opinion of his private physician.  A 
June 1998 treatment note (Horizon Hospital System) reflects a 
diagnosis of coronary heart disease status post left anterior 
descending stent placement with recurrent unstable angina.  
The veteran's treating physician notes that due to his 
diabetes, his cardiac symptoms are atypical and are difficult 
to attribute definitely to a cardiac cause rather than 
another cause.  In addition, the veteran submits a March 2004 
medical opinion statement (University of Pittsburg 
Physicians) which indicates that the veteran's 
"longstanding" diabetes has contributed to his coronary 
artery disease.   

The veteran underwent a VA medical examination in May 2006.  
The examiner noted that the veteran was hypertensive for 
several years before he was diagnosed with diabetes.  In 
addition, the veteran underwent a nephrectomy before his 
diagnosis of both diabetes and coronary artery disease.  The 
examiner concluded that the nephrectomy contributed to the 
veteran's history of pulmonary hypertension.  The examiner 
determined that the private opinion that the veteran's 
diabetes aggravates his coronary heart disease is 
"speculatively possible", but with his many co-morbidities, 
or co-existing diseases, that can also contribute to his 
cardiac status, this is only speculation. 

Neither the June 1998 treatment note nor the March 2004 
opinion statement refer to any clinical or diagnostic 
evidence explaining the effect that the veteran's service 
connected diabetes has on his coronary artery disease.  No 
rationale has been provided for the aforementioned opinions.  
The 2004 opinion characterized the veteran's diabetes 
mellitus as "longstanding" when in fact it had been 
diagnosed as "new onset" only six years earlier.  
Therefore, the Board credits the opinions attributing 
aggravation of the veteran's coronary artery disease to his 
service-connected diabetes with little probative value.  The 
VA examiner reached a medical conclusion after reviewing the 
veteran's claims file and conducting a physical examination.  
The examiner noted that it would be speculative to conclude 
that the veteran's diabetes aggravates his coronary artery 
disease, in light of several other diseases that could also 
contribute to his cardiac status.  In light of the evidence 
presented, the preponderance of the evidence is against the 
claim and the "benefit of the doubt rule" does not apply.  
Service connection pursuant to 38 C.F.R. § 3.310 is therefore 
denied. 

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish secondary 
service connection in correspondence dated May 2006 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Although notice was 
sent subsequent to the initial adjudication in April 2003, 
the notice was supplied prior to re-adjudication of the claim 
in September 2006.  Because service-connection has been 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
and private medical records and provided the veteran VA 
examinations in March 2003 and May 2006.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


ORDER

Entitlement to service connection for heart disease, claimed 
as secondary to service-connected diabetes mellitus, type II, 
is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


